Citation Nr: 1412824	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  12-32 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran had active duty from September 1965 to October 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012  rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which, in pertinent part, denied entitlement to TDIU.

In September 2009, the Veteran testified before the undersigned at a Board hearing. A transcript of that hearing is of record.  During the hearing, the Veteran submitted additional evidence accompanied by a waiver of RO review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required to obtain private treatment records, if authorization for release is given; to forward VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefit, to the former employer listed on VA Form 21-8940; and to afford the Veteran a Social and Industrial Survey or similar evaluation to ascertain the combined effects of his service-connected disabilities on his ability to secure or follow a substantially gainful occupation.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that private treatment records from Deborah Hospital and Dr. Stephen Byrne are not of record and ask him to provide authorization for VA to obtain copies of these private treatment records on his behalf, as well as any additional treatment records from other private healthcare providers that have provided treatment for his service-connected disabilities.

If the Veteran fails to provide needed authorizations, tell him that he should obtain the records and submit them himself.

If any requested records cannot be obtained, inform the Veteran; also tell him what efforts were made to obtain the records and what additional actions will be undertaken with regard to his claim.

2.  Provide a VA Form 21-4192 to any prior employer(s) referenced by the Veteran on the VA Form 21-8940. 

3.  Thereafter, schedule the Veteran for a Social and Industrial Survey or similar evaluation to ascertain if the aggregate effects of all his service-connected disabilities preclude him from securing and maintaining substantially gainful employment in light of his work history and education.  The reviewer must address the impact of each of the Veteran's service-connected disabilities on employment in combination with each other and not in isolation from each other.  His age is not for consideration in making the determination.  The claims folder must be reviewed by the examiner in conjunction with the examination, and the examiner must acknowledge this receipt and review in any report generated as a result of this remand.  A clear rationale for all opinions and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

As indicated above, the examiner should review the record in conjunction with rendering the requested opinion; however, attention is drawn to the following:

* The Veteran is service connected for coronary artery disease with unstable angina; posttraumatic stress disorder (PTSD); diabetes mellitus type II with erectile dysfunction; right and left upper extremity peripheral neuropathy; right and left lower extremity peripheral neuropathy; scar, post-operative residuals of abscess left abdominal wall; and residuals lung cancer status post left upper lobe lobectomy.

* The Veteran reported ending his career as police officer earlier than anticipated as a result of service-connected disabilities.  

* Purported private physician statements dated November 2010, July 2011, and April 2013 reflect diagnoses and treatment for service-connected disabilities and indicate that service-connected disabilities cause the Veteran to be unemployable. 

* A September 2011 VA medical opinion indicates that the Veteran's PTSD symptoms did not significantly major impact on his employment of his ability to maintain his position. 

* An October 2011 VA examination report indicates that the Veteran's service-connected disabilities of coronary artery disease with unstable angina, diabetes mellitus with bilateral upper and lower extremity peripheral neuropathy, scar as a residual of an abscess of the left abdominal wall, and lung cancer, individually, do not prevent the Veteran from doing a sedentary type of job.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated in consideration of all evidence added to the record since the RO's last adjudication of the claim, to include evidence submitted with a waiver of initial RO consideration.   If the issue on appeal remains denied, provide a supplemental statement of the case to the Veteran and his representative and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JAMES D. RIDGWAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


